Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-24 are pending.
Claims 1-9 have been cancelled.
Claims 10 and 18 are independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 includes the term FMCW but fails to provide the full definition of the term.  Note, one accepted meaning is “Frequency Modulated Carrier Wave”.


AIA  Considerations Regarding Claim Rejections Under 35 USC § 102 & 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-13, 16-21 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schroth et al., US 2009/0013778 (hereinafter Schroth).
Claim 10 (New):
Schroth teaches a method for detecting an error state in an FMCW-based fill level measuring device ([0003]), the method comprising:
measuring a first reference measurement signal under at least one predefined reference measurement condition using a FMCW-based fill level measuring device (determining a useful echo signal [0003][0009]);
determining at least one characteristic parameter of the first reference measurement signal (determining an expected value from the signal amplitude of the useful echo signal, [0009] & [0013]);
measuring at least one second reference measurement signal under the at least one predefined reference measurement condition using the FMCW-based fill level measuring device; (the expected values for the quality of the useful echo signal is determined at different points in time, [0015])
determining a change in at least one characteristic value based on at least the first reference measurement signal and the at least second reference measurement signal; and identifying an error state when the change in the at least one characteristic value exceeds a predefined maximum change in the characteristic value (determining a malfunction from the changing of the expected values, [0015], where various conditions are considered, [0027], [0029], [0030]).
Claim 11 (New):
Schroth teaches the method of claim 10, wherein the at least one characteristic parameter includes an amplitude, a frequency of a signal maximum of the respective reference measurement signal, an envelope of the amplitude, a phase position and/or a frequency of a low-frequency interference of a respective intermediate frequency reference measurement signal. (the amplitude as described in [0013], or frequency [0032])
Claim 12 (New):
Schroth teaches the method of claim 10, wherein the at least one predefined reference measurement condition is a fall below a minimum fill level.  Schroth teaches that if protection is made to not go below a minimum, e.g. empty, then measurements at empty can be used [0011].
Claim 13 (New):
Schroth teaches the method of claim 10,
wherein an at least temporal change function is generated at least based on the at least one characteristic value and the change in the at least one characteristic value, and
wherein when the change in the at least one characteristic value does not exceed the predefined maximum change in characteristic value, a remaining operating duration before the predefined maximum change in characteristic value will be exceeded is calculated based on the temporal change function.
Schroth teaches in [0015] that the analysis can be based on different points in time and the trend can predict the state in the future.
Claim 16 (New):
Schroth teaches the method of claim 10, further comprising, subsequent to determining the change in the at least one characteristic value based on at least the first reference measurement signal and the at least second reference measurement signal and when the at least one predefined reference measurement condition again occurs, determining a further reference measurement signal.
Schroth teaches in [0015] that the analysis can be based on different points in time at predetermined intervals thus further reference signals are taken beyond the first and second reference signals and an overall prediction of the rate of change can be made.
Claim 17 (New):
Schroth teaches the method of claim 10, further comprising:
generating a first correction curve using the first reference measurement signal;
generating a second correction curve using the second reference measurement signal; and
determining the change in the at least one characteristic value based on the first correction curve and the second correction curve.
Schroth teaches in [0015] that the analysis can be based on different points in time at predetermined intervals thus further reference signals are taken beyond the first and second reference signals and an overall prediction of the rate of change can be made.  Since the reference signals are assigned compared to the current measured value curve [0009] and it is taught that the current measured curve is corrected FIG. 1c then the reference values would be in relation to corrected correction curves.
Claim 18 (New):
Schroth teaches a fill level measuring device, comprising:
a signal generation unit configured to generate a radar transmission signal; a transmitting antenna and/or a receiving antenna adapted to transmit the transmission signal and/or to receive a radar received signal; a mixer configured to generate an intermediate frequency signal by mixing of the transmission signal with the received signal (the fill-level measuring device FIG. 1a, using the FMCW technique [0003]; and
an evaluation unit configured to:
determine a measurement signal and/or a reference measurement signal using the intermediate frequency signal (determining a useful echo signal [0003][0009]);
determine a fill level from the measuring signal (determining a useful echo signal [0003][0009]); and
indicate an error state of the device by:
measuring a first reference measurement signal under at least one predefined reference measurement condition (determining a useful echo signal [0003][0009]);
determining at least one characteristic parameter of the first reference measurement signal (determining an expected value from the signal amplitude of the useful echo signal, [0009] & [0013]);
measuring at least one second reference measurement signal under the at least one predefined reference measurement condition (the expected values for the quality of the useful echo signal is determined at different points in time, [0015]);
determining a change in at least one characteristic value based on at least the first reference measurement signal and the at least second reference measurement signal; and indicating the error state when the change in the at least one characteristic value exceeds a predefined maximum change in the characteristic value (determining a malfunction from the changing of the expected values, [0015], where various conditions are considered, [0027], [0029], [0030]).
Claim 19 (New):
Schroth teaches the device of claim 18, wherein the at least one characteristic parameter includes an amplitude, a frequency of a signal maximum of the respective reference measurement signal, an envelope of the amplitude, a phase position and/or a frequency of a low-frequency interference of a respective intermediate frequency reference measurement signal (the amplitude as described in [0013], or frequency [0032]).
Claim 20 (New):
Schroth teaches the device of claim 18, wherein the at least one predefined reference measurement condition is a fall below a minimum fill level.  Schroth teaches that if protection is made to not go below a minimum, e.g. empty, then measurements at empty can be used [0011].
Claim 21 (New):
Schroth teaches the device of claim 18, wherein the evaluation unit is further configured to:
generate an at least temporal change function at least based on the at least one characteristic value and the change in the at least one characteristic value; and
calculate a remaining operating duration before the predefined maximum change in characteristic value will be exceeded based on the temporal change function at a time when the change in the at least one characteristic value does not exceed the predefined maximum change in characteristic value.

Claim 24 (New):
Schroth teaches the device of claim 18, wherein the evaluation unit is further configured to:
generate a first correction curve using the first reference measurement signal;
generate a second correction curve using the second reference measurement signal; and
determine the change in the at least one characteristic value based on the first correction curve and the second correction curve.
Schroth teaches in [0015] that the analysis can be based on different points in time at predetermined intervals thus further reference signals are taken beyond the first and second reference signals and an overall prediction of the rate of change can be made.  Since the reference signals are assigned compared to the current measured value curve [0009] and it is taught that the current measured curve is corrected FIG. 1c then the reference values would be in relation to corrected correction curves.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14, 15, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Schroth as applied to claims 13 and 21 above, and further in view of Porter et al., “Savitzky-Golay interpolation for smoothing values and derivatives”, 2012 (hereinafter Porter).
Claim 14 (New):
Schroth teaches the method of claim 13.  Schroth teaches in [0015] that the analysis can be based on different points in time at predetermined intervals thus further reference signals are taken beyond the first and second reference signals and an overall prediction of the rate of change can be made.
However Schroth is silent concerning “wherein the temporal change function is generated from a regression analysis”.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use least squares regression for the prediction curve of the rate of change data of Schroth with the expected benefit that the significance of the prediction would be statistically validated.
This method for improving the prediction curve of Schroth using least squares regression was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Porter.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schroth and Porter to obtain the invention:
wherein the temporal change function is generated from a regression analysis
Claim 15 (New):
The combined art of Schroth and Porter in claim 14 make obvious the method claim 14, wherein the method of least squares is used to perform the regression analysis and/or to determine an appropriate type of regression.  Porter teaches using least squares regression for data over time.
Claim 22 (New):
Schroth teaches the device of claim 21.  Schroth teaches in [0015] that the analysis can be based on different points in time at predetermined intervals thus further reference signals are taken beyond the first and second reference signals and an overall prediction of the rate of change can be made.
wherein the temporal change function is generated from a regression analysis”.
Porter teaches that it is routine and conventional to least squares regression to smooth data including derivatives of data (Introduction).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use least squares regression for the prediction curve of the rate of change data of Schroth with the expected benefit that the significance of the prediction would be statistically validated.
This method for improving the prediction curve of Schroth using least squares regression was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Porter.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schroth and Porter to obtain the invention:
wherein the temporal change function is generated from a regression analysis
Claim 23 (New):
The combined art of Schroth and Porter in claim 22 make obvious the device claim 22, wherein the method of least squares is used to perform the regression analysis and/or to determine an appropriate type of regression.  Porter teaches using least squares regression for data over time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REGIS J BETSCH/Primary Examiner, Art Unit 2857